HALL, Judge.
For the reasons assigned in our No. 2764, New Orleans and Northeastern Railroad Company v. T. L. James and Company, La.App., 205 So.2d 48, the judgment appealed from in this case is amended by increasing the amount awarded in favor of Cincinnati, New Orleans and Texas-Pacific Railway Company against T. L. James and Company, Inc., from $417.38 (sic) to the *55sum of $836.75 and as so amended and in all other respects the judgment is affirmed; costs of the appeals in this case to be borne by T. L. James and Company, Inc.
Amended and affirmed.